Citation Nr: 1602087	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  11-00 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure, as well as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for a skin disorder, to include as due to Agent Orange exposure.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to October 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  By this decision, the RO also determined that new and material evidence had not been received to reopen a claim for entitlement to service for a skin disorder (listed as basal cell carcinoma, pigmented actinic keratoses, squamous cell carcinoma or melanoma found on documented biopsies, previously melanoma in situ, claimed as skin cancer), to include as due to Agent Orange exposure.  

These matters were previously before the Board and remanded in November 2013 and November 2014.  In July 2015, the Board requested Veterans Health Administration (VHA) opinions as to the issues.  The respective VHA opinions were obtained in September 2015.  In November 2015, the Veteran and his representative were provided with copies of the VHA opinions.  No additional argument was submitted in response by the Veteran or his representative.  


FINDINGS OF FACT

1.  The Veteran's hypertension began many years after service, was not caused by any incident of service, including Agent Orange exposure, and was not caused by or permanently worsened by his service-connected diabetes mellitus.  

2.  The Veteran's skin disorder was not present during service or for many years thereafter, and was not caused by any incident of service including Agent Orange exposure.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, to include as due to Agent Orange exposure, as well as secondary to service-connected diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1151(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  

2.  The criteria for service connection for a skin disorder, to include as due to Agent Orange exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1151(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  

A standard February 2010 letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided with a VA examination in March 2010, with a medical opinion.  Pursuant to the Board's November 2013 remand, the Veteran was provided with additional VA examinations in December 2013, with respective medical opinions.  Pursuant to another Board remand, further respective VA medical opinions were obtained in February 2015.  VHA opinions were then obtained in September 2015.  The VHA opinions are sufficient evidence for deciding the claims.  The opinions are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.  

Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§  1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform to the decision of the Court in Allen; however, based upon the facts in this case the regulatory change does not impact the outcome of the appeal.  

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange).  In the case of such a veteran, service incurrence for the following diseases will be presumed if they are manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, and trachea), and soft-tissue sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Effective August 31, 2010, hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), are included as diseases associated with herbicide exposure under 38 C.F.R. § 3.309(e).  (Under 38 C.F.R. § 3.309(e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e) Note 3.)  

Although hypertension was not listed as a disease associated with herbicide exposure (to include Agent Orange) under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine (NAS) has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  Additionally, in 75 Fed. Reg. 81332, VA found that there was not enough evidence in the NAS studies to find a presumptive connection between hypertension and herbicide exposure.  However, VA's discussion in that document made clear that there were some studies, as noted in NAS' findings in Updates 2006 and 2008, which demonstrated "limited or suggestive evidence of association."  

A. Hypertension

The Veteran is service-connected for diabetes mellitus.  He is also service-connected for ischemic heart disease; a depressive disorder; postoperative residuals of an inguinal hernia; a laceration scar on the palm of the left hand; malaria; bilateral hearing loss; and for tinnitus.  

The Veteran contends, essentially, that he has hypertension that is related to service, to include as due to Agent Orange exposure, or, more specifically, that is related to his service-connected diabetes mellitus.  

The Veteran served on active duty from May 1969 to October 1970.  His DD Form 214 indicates that he received decorations indicative of service in Vietnam.  

His service treatment records do not show complaints, findings, or diagnoses of hypertension, or any elevated blood pressure readings but post-service private and VA treatment records show treatment for hypertension.  

An October 2003 VA examination report included an impression of hypertension.  

A March 2010 VA diabetes mellitus examination report reflected that the examiner reported that the Veteran was diagnosed with diabetes mellitus, type II, in January 2009.  It was also noted that the Veteran had a history of hypertension dating back to "2006."  The diagnoses included diabetes mellitus, type II, presently stable on medications, and hypertension, preceding diabetes mellitus, and not due to diabetes mellitus.  

A December 2013 VA hypertension examination report noted that the Veteran  and his wife indicated that the initial diagnosis of his hypertension was in about 2004.  The examiner stated that a prior March 2010 VA diabetes examination report noted a diagnosis of hypertension in approximately "2006."  The diagnosis was hypertension.  The examiner referred to medical treatises.  The examiner reported that the Veteran had risk factors of his weight and hyperlipidemia.  The examiner stated that the Veteran did not have current evidence of renal disease.  It was noted that the Veteran had some variability in his blood pressure, but that it was not significant for upward trending in the recent past.  The examiner stated that the Veteran had only modest medication alterations.  The examiner maintained that there was no listing for Agent Orange as a causal factor for hypertension in the current literature.  The examiner commented that based on the available literature, information, testing, and a current examination, it would require speculation to conclude a direct causal or aggravating etiology for the Veteran's hypertension as related to his diabetes mellitus or military service.  

A February 2015 report from a VA physician indicated that the Veteran's hypertension was not diagnosed during the Veteran's period of service and that his in-service blood pressure readings did not support a diagnosis of hypertension.  The physician commented that it was most likely that the Veteran's hypertension developed after his separation from his military service, and that it was not caused by or due to his military service.  The physician referred to a medical treatise and stated that such treatise indicated that diabetes mellitus did not cause hypertension in a patient with normal renal function.  It was noted that the Veteran's renal function was normal.  The physician maintained that it was his opinion that it was unlikely that the Veteran's diabetes mellitus caused or aggravated his hypertension.  The physician stated that it was more likely that the Veteran had essential or primary hypertension.  

A September 2015 VHA opinion was provided by an internal medicine physician.  The physician listed several medical treatises and discussed the Veteran's medical history in detail.  The physician also listed an NAS treatise which referred to a "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  The physician indicated that in her opinion, with the understanding that she was not an Agent Orange expert, the diagnosis of hypertension related to the Veteran's time and exposure during service was highly unlikely.  The physician reported that the Veteran's hypertension was most likely related to his dramatic weight gain and metabolic syndrome with hyperlipidemia.  It was noted that the Veteran's blood pressure was clearly documented to be within normal limits at a younger age, and with a significant lower weight of 190 pounds.  The physician stated that, however, with the Veteran's dramatic weight gain, his blood pressure, cholesterol, and, eventually, his serum glucose increased and led to diagnoses of hypertension, hyperlipidemia, and diabetes mellitus, requiring medical intervention.  The physician indicated that the medication regimen involved modest intervention and that it was demonstrated that the Veteran had good control of his blood pressure and blood sugars consistent with metabolic syndrome associated with age and obesity, and not a malignant underlying process.  The examiner commented that, therefore, in her opinion, the Veteran's hypertension had a very low probability of being related to his time in the service.  

The physician indicated that the likelihood that the Veteran's hypertension was related to his in-service Agent Orange exposure was of a very low probability.  The physician maintained that, in her opinion, the Veteran's hypertension and diabetes mellitus were most likely consistent with his weight gain of 122 pounds and his metabolic syndrome over the years with a probability of 50 percent or greater.  The physician stated that the Veteran's medical history was consistent with the chronic medical complications of obesity and weight gain over the years.  It was noted that the Veteran's liver findings were also consistent with a fatty liver.  

In regard to whether the Veteran's diabetes mellitus caused or aggravated the Veteran's hypertension, the physician reported that it was critical to note that he was diagnosed with hypertension before he was diagnosed with diabetes mellitus.  The physician stated that pursuant to a review of available charts, the Veteran was noted to have a diagnosis of hypertension as early as 2003.  It was noted that the Veteran's diabetes mellitus was diagnosed in 2009.  The physician indicated that the Veteran's hypertension and diabetes mellitus were most likely related to his dramatic weight gain over the years with metabolic syndrome, and unrelated to his time in the service.  It was reported that once diagnosed with either diabetes mellitus or hypertension, both illnesses could aggravate each other as time progressed in all patients if not well controlled.  The physician indicated that, in the Veteran's case, a review of his later chart demonstrated good control of both illnesses with only modest medication intervention.  The physician stated that the Veteran's most likely aggravating problem was his morbid obesity, with a body mass index (BMI) greater than 42.  The physician commented that with the understanding that she was not an Agent Orange expert, and with the available scientific data, it was unlikely that the Veteran's hypertension or his diabetes mellitus were caused by or related to his period of military service.  

The probative value of medical opinion evidence "is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In summary, there are no competent medical opinions of record that weigh in favor of finding a relationship between the Veteran's current hypertension and his military service, to include his exposure to Agent Orange or that indicate the Veteran's service-connected diabetes mellitus either caused or aggravated the current hypertension.  

The Board finds that the September 2015 VHA opinion to be the most probative evidence with respect to the salient issue of whether the Veteran's current hypertension was caused or aggravated by his military service or his service-connected diabetes mellitus.  The Board notes that the VHA physician reviewed the Veteran's claims file, provided rationales for her opinions, and addressed direct service connection for hypertension, to include as due to Agent Orange exposure, as well as secondary service-connection as a result of the Veteran's service-connected diabetes mellitus.  The physician also discussed the Veteran's medical history in detail, and referred to medical treatises, including a NAS treatise, which referred to a "limited or suggestive evidence of an association" between Agent Orange exposure and hypertension.  

The Veteran has asserted that his claimed hypertension had its onset during his period of service, or is related to his service-connected diabetes mellitus.  However, determining the etiology of his hypertension is a complex medical question and the Veteran is not competent to provide such a nexus.  

In sum, the preponderance of the evidence is against the claim for entitlement to service connection for hypertension, to include as due to Agent Orange exposure, as well as secondary to service-connected diabetes mellitus; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B. Skin Disorder

The Veteran contends that he has skin disorder that is related to service, to include as due to Agent Orange exposure.  

The Veteran's service treatment records do not show complaints, findings, or diagnoses of any skin problems.  However, post-service private and VA treatment records show treatment for variously diagnosed skin problems including melanoma, basal cell carcinoma, squamous cell carcinoma, actinic keratoses, and seborrheic keratoses.  

A December 2013 VA skin diseases examination report included a notation that the Veteran's claims file was reviewed.  The Veteran reported that he recalled serving in an area where Agent Orange was utilized.  He and his wife indicated that he commenced treatment for skin conditions such as melanoma, basal cell carcinoma, squamous cell carcinoma, and actinic keratoses in approximately 2003 and 2004.  It was noted that his treatment included excision and cryo treatments.  

The diagnoses were melanoma; basil cell carcinoma; squamous cell carcinoma, and actinic keratoses.  The examiner referred to a medical treatise.  The examiner reported that the Veteran had occupational sun exposure following his military service.  It was noted that the Veteran was from Texas and that he had primarily lived in that state since his discharge from active duty.  The examiner stated that the Veteran was fair skinned with blonde hair when he was younger.  The examiner indicated that there was a lack of skin issues during the Veteran's military service as shown by both his service treatment records and his statements.  It was noted that Agent Orange was not currently medically accepted as an etiology for melanoma, basal cell carcinoma, squamous cell carcinoma, or actinic keratoses.  The examiner commented that based on the available literature, information, testing and the current examination, it would require speculation to conclude a direct causal etiology for the Veteran's skin condition as related to Agent Orange exposure or military service.  

A February 2015 report from a VA physician indicated that the Veteran's claims file was reviewed.  The diagnoses were skin cancer and actinic keratoses.  The physician indicated that the Veteran's service treatment records were reviewed and were negative for a diagnosis of skin cancer during service.  It was noted that a January 2014 statement from the Veteran was also reviewed.  The physician stated that the Veteran's skin cancer was diagnosed many years after his separation from his military service, and that, therefore, it was unlikely that his military service caused his skin cancer.  It was noted that skin cancer was not a condition that had been recognized as presumptive for service connection for Veterans who were exposed to herbicide agents during service.  The examiner commented that it was less likely than not that the Veteran's skin cancer was etiologically related to his military service, to include exposure to herbicides.  

A September 2015 VHA opinion was provided by a dermatologist.  The physician noted that the he had reviewed the notes and information related to the Veteran.  The physician reported that there was clear evidence that ultraviolet exposure caused melanoma, basal cell carcinoma, squamous cell carcinoma, and actinic keratoses.  The physician indicated that it was also likely that the Veteran received ultraviolet exposure, perhaps in intense quantities, in Vietnam during the period between May 1969 and October 1970.  The physician stated that to what degree the one and a half years of ultraviolet exposure contributed to the Veteran's melanoma, basal cell carcinoma, squamous cell carcinoma, and actinic keratoses compared to the many decades of exposure to ultraviolet radiation while not on active duty, was pure speculation.  The physician indicated that, therefore, it was not at least as likely as not that any diagnosed skin disorder, to include melanoma, basal cell carcinoma, squamous cell carcinoma, actinic keratoses, and seborrheic keratoses, are etiologically related to, or had their onset during, the Veteran's period of service.  

In regard to a link between Agent Orange and skin cancers, as well as precancers, the physician referred to a medical treatise and stated that such indicated that in the majority of human dioxin studies, an increased incident of skin cancers had not been found.  The physician maintained that while no mention of seborrheic keratoses existed in the medical treatise, seborrheic keratoses were ubiquitous in the normal population.  The physician commented that, therefore, it was not at least as likely as not that the Veteran's melanoma, basal cell carcinoma, squamous cell carcinoma, actinic keratoses, and seborrheic keratoses, were related to his presumed in-service Agent Orange exposure.  

None of the medical opinions of record weigh in favor of finding a relationship between the Veteran's military service, to include exposure to Agent Orange, and his current dermatological diagnoses.  The Board finds that the most probative opinion is from the 2015 VHA physician's report which noted that after carefully review the Veteran's medical records and pertinent medical treatises, the examiner opined that it was not at least as likely as note that any of the Veteran's skin conditions were related to his military service or his exposure to Agent Orange.  

The probative evidence of record does not suggest that the Veteran's skin disorder is related to his period of service.  In fact, the probative evidence of record is against this finding, indicating that the Veteran's present skin disorder began many years after service, without relationship to service, to include any Agent Orange exposure.  

The Veteran has asserted in statements and testimony that his skin disorder had its onset during his period of service.  While the Veteran is competent to report that he had skin problems during service or since service, he is not competent to diagnose his currently claimed skin disorder as related to service, to include as due to exposure to Agent Orange.  Jandreau, 492 F.3d at 1372; see also Buchanan, 451 F.3d. at 1331.  


The preponderance of the evidence is against the claim for entitlement to service connection for a skin disorder, to include as due to Agent Orange exposure; there is no doubt to be resolved; and service connection for a skin disorder, to include as due to Agent Orange exposure, is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for hypertension, to include as due to Agent Orange exposure, as well as secondary to service-connected diabetes mellitus, is denied.  

Service connection for a skin disorder, to include as due to Agent Orange exposure, is denied.  



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


